Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered October 4, 1993, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Upon our examination of the entire record as it exists, we conclude that defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404). By pleading guilty, de*647fendant waived appellate review of the court’s rejection of defense counsel’s speedy trial motion as untimely (People v O’Brien, 56 NY2d 1009; People v Black, 247 AD2d 238, lv denied 91 NY2d 970). Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.